Citation Nr: 0113100	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  96-46 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a rating greater than zero percent for a 
disability characterized as residuals of a fractured nose.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to July 
1980, and from March 1983 to February 1985.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision, dated September 1991, by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs, which, in pertinent part, 
denied the benefits sought on appeal.  This appeal was 
previously before the Board in July 1999, when it was 
remanded for additional development.

We note that the veteran requested a travel board hearing 
before a Member of the Board sitting in St. Petersburg, 
Florida, in a November 1995 VA Form 9, however, he later 
requested that the hearing be canceled in an April 1999 
statement. 



REMAND

As a preliminary matter, we note that the informal hearing 
presentation dated March 2001 frames the issue on appeal as 
"propriety of the initial non-compensable evaluation... ."  
However, after a careful review of the record, we note that 
service connection was established, and a zero percent rating 
assigned, in a March 1987 rating decision [RD] (which was the 
ultimate result of the veteran's disagreement with a June 
1986 RD which denied service-connection).  Our review of the 
record does not show that a notice of disagreement was 
received with respect to the issue of the propriety of the 
original rating, thus, we do not have jurisdiction over this 
issue, and it is referred to the RO for any appropriate 
action. ."  See 38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (2000).

The evidence does show that in July 1991, the veteran filed a 
claim for a "re-evaluation" of his disabilities, based on a 
period of recent hospitalization.  A September 1991 RD found, 
in pertinent part, that an increased evaluation of the 
veteran's residuals of a fracture to the nose was not 
warranted.  A notice of disagreement was received in 
September 1991, followed by the promulgation of a statement 
of the case (SOC) in October 1991, and by the submission of a 
VA Form 9 in January 1992.  A local hearing was requested and 
held by the local hearing officer in April 1992.  

At that hearing, the veteran specifically stated that he was 
treated at the VAH Tampa, and at the VAMC Gainesville.  He 
also claimed service connection for an acquired psychiatric 
disorder, and noted that he spoke to his psychiatrist about 
his residuals of a fractured nose.  Upon clarification, it 
appears that he claimed that an acquired psychiatric disorder 
was caused by the residuals of his fractured nose, and that 
he received treatment at VAH Tampa and VAMC Gainesville.  The 
RO aptly obtained records from both VAH Tampa and VAMC 
Gainesville following this hearing.  It also appears, 
however, that the veteran subsequently claimed that his 
treatment for his nose condition at VAMC Gainesville was so 
unsatisfactory that he sought treatment from "other VAMCs" 
[VA medical centers].  However, he did not identify where he 
allegedly received this treatment.  Thus, although we regret 
the further delay, the veteran should be provided an 
opportunity to identify additional treatment records that he 
claimed were in existence that are pertinent to his nose 
condition.  

In addition, it would be helpful if the veteran's recent 
treatment records were obtained from VAMC Gainesville and VAH 
Tampa.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Among other things, this 
law redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for residuals of 
a fractured nose since service.  After 
securing the necessary release(s), the RO 
should obtain these records.

2.  The RO should also request records 
from the VAH Tampa and VAMC Gainesville 
from May 1992 to present.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





